  Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.3 Page 1 of 21



Lauren I. Scholnick (Bar No. 7776)
Jonathan Thorne (Bar No. 12694)
STRINDBERG SCHOLNICK BIRCH
HALLAM HARSTAD THORNE
675 E. 2100 South, Suite 350
Salt Lake City, UT 84106
Phone: (801) 359-4169
Email: lauren@utahjobjustice.com
       jonathan@utahjobjustice.com

Lena F. Masri (DC 100019)
Gadeir I. Abbas (VA 81161)
Justin Sadowsky (DC )
Zanah Ghalawanji (MI )
CAIR LEGAL DEFENSE FUND
453 New Jersey Ave SE
Washington, DC 20003
Phone: (202) 642-7420
Email: ldf@cair.com

Attorneys for Plaintiff

Pro hac pending


                  UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 ALLAN GOODSON;                               COMPLAINT AND JURY
                                                   DEMAND
       Plaintiff,
                                          Case No.
 v.                                       Judge:

 BRADSHAW CHEVROLET COMPANY,
 a Utah domestic profit corporation;

       Defendant.
   Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.4 Page 2 of 21



      Plaintiff ALLAN GOODSON (“Goodson” or “Plaintiff”), by and through

his attorneys, CAIR National Legal Defense Fund and Strindberg Scholnick Birch

Hallam Harstad Thorne, brings this action against BRADSHAW CHEVROLET

COMPANY (“Bradshaw” or “Defendant”), for compensatory and punitive damages,

declaratory and injunctive relief, pre-judgement and post-judgement interest, costs

and attorneys’ fees for violations of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §2000e, et seq.. committed when Bradshaw (a) refused to

provide him with reasonable religious accommodations to take short prayer breaks

during work and attend jum’uah prayer services, even though an accommodation

did not and would not have imposed an undue hardship on business operations;

(b) subjected him to harassment and a hostile work environment on the basis of his

religion; and (c) retaliated against him for filing a complaint of discrimination by

terminating his employment.

                                Jurisdiction and Venue

      1.     Goodson’s claims for discrimination on the basis of religion and

retaliation in violation of Title VII are brought under 42 U.S.C. §2000e-5.

      2.     This Court has original jurisdiction under 28 U.S.C. §§ 1331, 1343.

      3.     This Court has personal jurisdiction over Bradshaw because Bradshaw

resides and conducts business in this judicial district.

      4.     Goodson’s claims for attorneys’ fees and costs are predicated upon Title

VII, 42 U.S.C. §2000e-5(k), Utah Code §34A-5-101 and Fed. R. Civ. P. 54.
  Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.5 Page 3 of 21



      5.     Venue is proper under 28 U.S.C. § 1391 because Bradshaw operates

within the geographical boundaries of this district, and a substantial part of the events

or omissions giving rise to the claims occurred within this district.

                                        Parties

      6.     Plaintiff Allan Goodson is a Muslim and was at all relevant times an

“employee” of Defendant Bradshaw, as the term is defined by Title VII. Plaintiff

Goodson resides in Iron County, Utah.

      7.     Defendant Bradshaw is a domestic profit corporation incorporated

under the laws of Utah (Business Entity No. 564793-0142). Defendant Bradshaw’s

headquarters and principal place of business is located at 360 N Main Street, Cedar

City, Utah 84721. Defendant Bradshaw regularly and systematically conducts

business in the State of Utah and within Iron County, Utah. Defendant Bradshaw

was at all relevant times an “employer” as the term is defined by Title VII.

                               Administrative History

     8.      Goodson timely filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (the “EEOC”) on August 17, 2020.

      9.     Goodson received a Notice of Right to Sue on May 18, 2021.

      10.    Goodson filed this complaint within 90 days from the date Plaintiff

received the Notice of Right to Sue from the EEOC.

      11.    Goodson has exhausted his administrative remedies.
   Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.6 Page 4 of 21



                                 Factual Background

      12.      Goodson is a Muslim. He has a sincerely held religious belief that he

must pray five times a day during prescribed prayer times. These prayers occur (1)

after dawn – fajr, (2) early afternoon– dhuhr, (3) late afternoon – asr, (4) after sunset

– maghrib, and (5) late evening – isha. Each prayer takes approximately five to ten

minutes to complete.

      13.      Goodson also has a sincerely held religious belief that he must attend

jum’uah, or Friday congregational prayers at his mosque. The service lasts

approximately one hour.

      14.      Defendant Bradshaw employed Goodson on August 9, 2019 as an

Automotive Lube Technician. At the time Bradshaw hired him, Goodson was

Christian.

      15.       Goodson was an exemplary employee. He was frequently complimented

by his supervisors and co-workers on his work ethic and positive attitude.

      16.       In addition, Bradshaw saw so much potential in Goodson that they

invested in trainings to help elevate his skill set and eventually promote him. Goodson

successfully completed the following courses at the General Motors Service Technical

College:

            • Introduction to Hybrid & Electric Vehicles (18400.30W-R2)

            • Dealer Case Management: Technical Assistance Center (TAC) Case

               Handling (VMVDC.M17W2)
Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.7 Page 5 of 21



     • Electrical/Electronics Stage 2 (18043.22W)

     • Electrical/Electronics Stage 3 (18043.23W)

     • Electrical/Electronics Stage 4 (18043.24W)

     • Handling Field Actions for Service Technicians (VMVFA.019W5)

     • Techline Connect Overview and Installation (10040.15V)

     • General Motors Dealer Safety Overview (SCFGM.020W1)

     • Understanding the Importance of Cyber Security (FRPCS.020W1)

     • Dealership Anti Harassment: Treating People Right (F1PAH.020W1)

     • Field Action Safety and Non-Compliance Recall Best Practices

        (VRPFA.020W!)

     • Electrical/Electronics – Stage 3 – MX (18043.23W)

     • Electrical/Electronics – Stage 4 – MX (18043.24W)

     • Electrical/Electronics – Stage 5 – MX (18043.25W)

     • Electrical Electronics Stage 6 – MX (18043.26W)

     • Maintenance – Underhood (00510.05W)

     • Maintenance - Behind the Wheel (00510.10W)

     • Maintenance - Under Car (00510.15W)

     • Electrical/Electronics Stage 3 (18043.03W-R3)

     • Electrical/Electronics Stage 2 (18043.02W-R4)

     • Multiple Diagnostic Interface (MDI) Familiarization (16048.25W-R4)

     • Global Diagnostic System (GDS) 2/ MDI (16048.30W-R2)
Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.8 Page 6 of 21



     • Service Information (SI) Overview (10041.12W-R2)

     • Multiple Diagnostic Interface 2 (MDI 2) (16048.31W)

     • Tech2Win Diagnostic Tool (16048.40W)

     • Global Diagnostic System (GDS) 2 (16048.30W-R3)

     • Preventing Unintended Airbag Deployment (22048.55V)

     • Service Programming System Update (10216.14V)

     • Data Bus Diagnostic Tool (16048.36W-R2)

     • High Voltage System Safety (18400.00W)

     • Documenting the Three Cs of a Job Card (VMVCC.C18W)

     • Electrical/Electronics Stage 5 (18043.25W)

     • GM Global Electric Systems 1 (18044.20W1)

     • GM Global Electric Systems 2 (18044.20W2)

     • Proper Handling of Field Actions with Programming Events (10217.13V)

     • Multiple Diagnostic Interface (MDI) Familiarization (16048.25W-R2)

     • Personal Shop Safety (09510.01W)

     • Multiple Diagnostic Interface (MDI) Familiarization (16048.25W-R3)

     • Lubrication Inspection and Maintenance (10010.00W)

     • Cooling System Inspection and Maintenance (11010.00W)

     • Automatic Transmission Inspection and Maintenance (17010.00W)

     • Electrical/Electronics Stage 3 (18043.03W-R4)

     • Tech2Win (16048.40W)
  Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.9 Page 7 of 21



            • Proper Handling of Field Actions with Programming Events (10217.13V)

            • Service Information (SI) Overview (10041.14W)

      17.      Goodson is currently pursuing his bachelor’s degree in general studies

at Southern Utah University.

      18.      Goodson converted to Islam in October 2019.

      19.      His wife, Georgia Goodson, also an employee of Bradshaw working as

a Warranty Clerk, gifted him a ring inscribed with the Arabic shahada. The shahada

is the Muslim proclamation of faith and a primary tenant of the religion. Goodson

wore the ring to work frequently and employees asked him about it.

      20.      On March 6, 2020, Goodson asked his manager, T.C. Caddell, to take

brief prayer breaks at work.

      21.      This request posed no undue hardship because only two of the prayers

fall within Goodson’s shift, the prayers take 5-10 minutes to complete and are

equivalent to a short restroom or smoke break, and one of the prayer breaks fell

during Goodson’s lunch break.

      22.      Goodson also requested a religious accommodation to attend jum’uah

prayer services on Fridays. Goodson proposed to work half days on Friday or have

the whole day off. Goodson offered to shift his hours and work extended days on

Monday through Thursday to make up for the time at jum’uah on Friday.

      23.      In response, Caddell asked Goodson about his religious beliefs.

Goodson explained that he was a Muslim. Caddell gawked at Goodson and asked
  Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.10 Page 8 of 21



whether he “bows down” and does that “crazy stuff.”

         24.   Caddell refused Goodson’s request to take brief prayer breaks because,

as he explained, it would be a bad idea if he tried to pray at work due to the prejudices

of the other employees.

         25.   Caddell declined Goodson’s request even though Bradshaw employees,

including Goodson, regularly took brief breaks for non-religious reasons without

issue.

         26.   Further, employees who were members of the Church of Jesus Christ of

Latter-day Saints took breaks without issue. For example, Service Director Richard

Batt, one of Goodson’s supervisors, had LDS visitors come to his office to speak

with him. Moreover, Georgia Goodson regularly left her shared office space with

Batt to provide him privacy to pray.

         27.   Caddell also declined Goodson’s request to attend jum’uah on Fridays

and claimed he would have to pay Goodson overtime if he approved the request.

Caddell further claimed that he needed Goodson to perform oil changes on Friday,

despite the fact that Bradshaw offered oil changes on other days, and despite the fact

that Goodson requested to work half days on Friday.

         28.   Caddell denied Goodson’s request to take time off on Fridays for

jum’uah prayers despite the fact that Bradshaw accommodated employees Tim

Wilson and George Loosley by allowing them to work longer shifts on certain days

in exchange for half days or the entire day off on Friday.
  Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.11 Page 9 of 21



      29.    Upon information and belief, Bradshaw and its management were not

aware of Goodson’s Islamic faith prior to his requests for religious accommodations.

      30.    Bradshaw forced Goodson to violate the tenets of his faith because it

prohibited him from taking brief prayer breaks at work and attending jum’uah.

      31.    Following the denial of Goodson’s requests, Caddell asked Georgia

Goodson if she was also a Muslim. Georgia Goodson responded that she was not a

Muslim.

      32.    Bradshaw employees and management alike subjected Goodson to a

hostile work environment because of his Islamic faith.

      33.    Batt regularly mocked Goodson’s faith. Batt asked Goodson, “where’s

your magic carpet?” and referred to him as a “terrorist.”

      34.    On one occasion, Batt told Goodson that he “betrayed [his] race (white)

because Islam is a non-white religion.”

      35.    Batt told Goodson that a young Arab man used to work at the dealership

and that he had harassed the Arab employee in the same manner until the man

eventually quit.

      36.    Batt also told Goodson that he was wrong for not being a Mormon and

that Goodson would be cast into outer darkness.

      37.    Shop Foreman Dallin Robinson repeatedly mocked Goodson and asked

whether he was going to “read the holy scripture this weekend” and said, “the Qur’an

does not count as holy scriptures.” Robinson made this comment on at least two
 Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.12 Page 10 of 21



occasions, including on or around March 27, 2019 and April 3.

      38.   Further, Robinson asked Goodson whether he “blew up any buildings

over the weekend.” He repeated this question for the next two months, including on

or around March 16, 2019, March 23, April 6, April 13, and April 27.

      39.   Robinson also made threats to behead and shoot Muslims.

      40.   On March 3, 2020, Goodson’s Muslim and Middle Eastern friend came

to visit him at work, but Goodson was not there. When Goodson returned to work,

Batt chastised him saying, “hey a couple of sand n-----s came to see you.” He

continued to mock Goodson’s friend by claiming, “the darker your skin color, the

more evil you are.”

      41.   On another occasion, the athan (Islamic call for prayer) began to ring

on Goodson’s phone. Employees Jerry Doyan and Robinson overheard and

proclaimed that Goodson, “needs to change his name to Mohammad,” “marry a five-

year old girl,” and “start blowing up innocent people.”

      42.   Around March 6, 2020, Goodson reported the ongoing religious

harassment by Batt and Goodson’s coworkers to Caddell.

      43.   However, Caddell refused to take action and dismissed the employees’

behavior as “just joking around.”

      44.   Bradshaw was aware that Goodson faced ongoing harassment, as it

occurred in public and was often carried out by management. Despite Goodson’s

pleas that management and other employees stop harassing him, they did not stop,
 Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.13 Page 11 of 21



and management refused to do anything about it.

      45.   After Goodson’s complaint to Caddell, around March 2020, Bradshaw

 decreased Goodson’s hours despite the fact that Bradshaw alleged it needed

 Goodson to work Fridays. Bradshaw simultaneously emailed employees that it

 received a small business loan, so it did not need to decrease employee hours during

 the Covid-19 pandemic. Nonetheless, Bradshaw decreased Goodson’s hours from

 35–40 hours per week to 0 hours per week. Bradshaw did not decrease the hours of

 any other employees.

      46.   On April 2, 2020, Goodson complained to Caddell via e-mail about the

lack of hours. Caddell walked into Georgia Goodson’s office and indicated that he

had decreased Goodson’s hours because of his faith and his religious

accommodation requests. Caddell made a statement to the effect of, “well Allan

wanted time off for his prayer anyway.”

      47.   Goodson returned to work shortly after his e-mail complaint, but his

hostile work environment continued.

      48.   In April 2020, Goodson again reported the ongoing religious

harassment by Batt and Goodson’s coworkers to Caddell.

      49.   Caddell told Goodson there was no process for filing complaints.

      50.   In May 2020, Goodson made a report of discrimination to General

Motors. General Motors responded that it could not assist Goodson because

Bradshaw was a privately-owned dealership.
 Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.14 Page 12 of 21



       51.    Because management ignored the harassment that Goodson reported or

members of management observed, and, at times, participated in it, Bradshaw sent a clear

message that it condoned and encouraged religious harassment of Goodson.

       52.    On May 26, 2020, Goodson complained to Batt that Bradshaw had been

deducting money from his paycheck regarding a dry-cleaning service Goodson did

not subscribe to. On May 27, 2020, Goodson again approached Batt about the matter.

He yanked his own wallet out and yelled, “what do you want me to do Allan, pull

the money out of my wallet?! Are you that desperate?!” When Goodson asked why

Batt was berating him, he responded, “my problem with you is that you’re a sand n-

---- terrorist.”

       53.    Goodson then told Batt that he intended to file an employment

discrimination complaint with a government agency. Batt threatened to terminate

Goodson if he turned him into a government agency, stating in effect, “you turn me

in and you’ve had it buddy.”

       54.    During his lunch break on May 28, 2020, Goodson electronically filled

out the Equal Employment Opportunity Commission’s intake questionnaire.

       55.    While Goodson filled out the intake questionnaire, Caddell came up

behind him and asked him what he was doing. Goodson explained that he was filing

an employment discrimination complaint against Bradshaw. Caddell asked Goodson

to provide the completed intake questionnaire to him. Caddell then went outside to

the back of the building and made a phone call.
 Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.15 Page 13 of 21



      56.    Following notice that Goodson filed an employment discrimination

complaint, Bradshaw retaliated against Goodson by terminating him, not once, but

twice, and for different reasons.

      57.    On June 1, 2020, Batt called Goodson into his office and reprimanded

him for a service he provided to a customer. Goodson had performed a tire rotation

service on a customer’s car, marked that he had done so on the service paperwork,

and told the customer that rotating tires too often can cause premature wear.

      58.    Batt claimed Goodson’s markings were unclear and was angry about

what Goodson told the customer.

      59.    Goodson had performed the service in accordance with the trainings

Bradshaw had provided him. Further, Goodson had previously documented similar

advice without incident or any disciplinary notice.

      60.    Batt then immediately terminated Goodson and chastised him, “go file

a report about that!”

      61.    Immediately following the termination, Goodson walked over to Mark

Bradshaw’s office, along with Georgia Goodson, and explained that Batt harassed

him because of his religion and that he believed he had terminated him because he

was Muslim. Mark Bradshaw told Goodson to go home.

      62.    Later that day, Mark Bradshaw called Goodson and asked him to return

to the office to discuss his termination.

      63.    When Goodson returned to work the next day, he met with Batt and
 Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.16 Page 14 of 21



Mark Bradshaw in Mark Bradshaw’s office. Mark Bradshaw confirmed the

termination of Goodson’s employment. He explained that Goodson was being

terminated because he had disrespected a supervisor.

      64.      Bradshaw’s given reasons for Goodson’s termination were not the true

ones. Instead, Bradshaw fired Goodson based on Goodson’s religion. Bradshaw had

offered two different reasons for Goodson’s termination each time it terminated him.

During the first instance, Batt terminated Goodson because his markings on his

service paperwork were unclear. During the second instance, Mark Bradshaw

terminated Goodson because he had disrespected a supervisor.

      65.      When Goodson was terminated the second time, Batt, who was in the

 room, mocked Goodson by waving his middle finger at him and winking at him.

                               CLAIMS FOR RELIEF

                                         Count I
            Discrimination on the Basis of Religion - Failure to Accommodate
                                in Violation of Title VII

      66.      Plaintiff realleges and incorporates the allegations throughout the

Complaint.

      67.      Defendant knew of Plaintiff’s need for a reasonable accommodation for

religious beliefs. Defendant failed and refused to provide Plaintiff with a reasonable

accommodation for his religious beliefs even though a reasonable accommodation

was requested, was available, and could have been made without any undue

hardship. Instead, Defendant terminated him.
 Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.17 Page 15 of 21



      68.      Defendant unlawfully forced Plaintiff to violate the tenants of his faith

by prohibiting him from performing his prayers in accordance with his sincerely held

religious beliefs.

      69.      Defendant does not have a legitimate business purpose for denying

Plaintiff’s religious accommodation requests.

      70.      Defendant’s actions in refusing to provide Plaintiff with a reasonable

accommodation for his sincerely held religious beliefs constitute discrimination on

the basis of religion in violation of Title VII.

      71.      As a result of Defendant’s unlawful actions, Plaintiff has suffered a loss

of earnings, wages, seniority, and benefits, a loss of earning capacity, a loss of future

earnings, a loss of enjoyment of life, embarrassment, humiliation, emotional distress

and related damages.

      72.      Defendant acted with malice and reckless indifference to plaintiff’s

federally protected rights.

                                       Count II
            Discrimination on the Basis of Religion – Disparate Treatment
                               in Violation of Title VII

      73.      Plaintiff realleges and incorporates the allegations throughout the

Complaint.

      74.      Defendant discriminated against Plaintiff by denying his religious

accommodations while approving similar, non-religious breaks for non-Muslim

employees, by denying his religious accommodations while approving, similar, religious
 Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.18 Page 16 of 21



breaks for employees of the LDS faith, and by terminating him because of his religion.

      75.    Defendant knew of, failed, and refused to provide Plaintiff with a

reasonable religious accommodation while approving equivalent-in-time breaks for

non-religious reasons.

      76.    Defendant knew of, failed, and refused to provide Plaintiff with a

reasonable religious accommodation while approving equivalent-in-time breaks for

members of the LDS faith.

      77.    Defendant discriminated against Plaintiff by treating religious breaks

for employees of the LDS faith differently than religious breaks for Muslims.

      78.    Defendant acted in conscious disregard of or reckless indifference to

Plaintiff’s right to be free from religious discrimination, knowing full well that Title VII

required, unless excused by undue hardship, reasonable accommodation of their

employee’s sincerely-held religious beliefs and practices, by forcing Plaintiff to choose

between his religion and his job by denying him a reasonable accommodation.

      79.    Defendant does not have a legitimate business purpose for denying

Plaintiff’s religious accommodation requests, while approving accommodations for

LDS members and approving non-religious breaks.

      80.    Defendant terminated Plaintiff’s employment because of his faith,

 despite the fact that Plaintiff was qualified for the job.

      81.    Defendant’s actions in refusing to provide Plaintiff with a reasonable

accommodation for his sincerely held religious beliefs while approving non-
 Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.19 Page 17 of 21



religious breaks, along with breaks for LDS members, constitute discrimination on

the basis of religion in violation of Title VII.

      82.    As a result of Defendant’s unlawful actions, Plaintiff has suffered a loss

of earnings, wages, seniority, and benefits, a loss of earning capacity, a loss of future

earnings, a loss of enjoyment of life, embarrassment, humiliation, emotional distress

and related damages.

      83.    Defendant acted with malice and reckless indifference to plaintiff’s

federally protected rights.

                                    Count III
      Discrimination on the Basis of Religion – Hostile Work Environment
                            in Violation of Title VII

      84.    Plaintiff realleges and incorporates the allegations throughout this

Complaint.

      85.    Defendant discriminated against Plaintiff by subjecting him to to an

 ongoing, severe and/or pervasive discriminatory and hostile work environment.

      86.    When Plaintiff was Christian, he did not experience discrimination or

 harassment. Only when Defendant become aware that Plaintiff converted to Islam

 when he submitted religious accommodation requests did he experience

 discrimination and harassment.

      87.    Defendant and its employees did not subject non-Muslim employees to

 harassment on the basis of their religion.
Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.20 Page 18 of 21



     88.     The conduct of Defendant and its employees was subjectively and

objectively offensive.

     89.     Defendant was aware of such conduct because Plaintiff complained to

Defendant about the hostile work environment and because Defendant’s

management contributed to it.

     90.     Defendant did not reasonably try to prevent or promptly correct the

harassing behavior.

     91.     Defendant’s willful, intentional, and unlawful actions violate Title VII.

     92.     Defendant acted with malice and reckless indifference to Plaintiff’s

federally protected rights in violation of Title VII.

     93.     As a result of Defendant’s unlawful actions, Plaintiff has suffered a loss

of earnings, wages, seniority, and benefits, a loss of earning capacity, a loss of

future earnings, a loss of enjoyment of life, embarrassment, humiliation, emotional

distress and related damages.

                                        Count IV
                                       Retaliation
                                in Violation of Title VII

     94.     Plaintiff realleges and incorporates the allegations throughout this

Complaint.

     95.     Plaintiff engaged in protected activity when he requested reasonable

religious accommodations to perform his prayers in accordance with his sincerely held

religious beliefs, when he verbally complained to Defendant about discrimination and
Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.21 Page 19 of 21



the hostile work environment he was being subjected to, and when he filed an

employment discrimination complaint against Defendant with the EEOC.

     96.    Defendant unlawfully retaliated against Plaintiff by reducing his hours

from 35-40 hours per week to 0 hours per week.

     97.    Defendant further retaliated against Plaintiff by terminating his employment

because he requested reasonable religious accommodation to perform his prayers in

accordance with his sincerely held religious beliefs.

     98.    Defendant retaliated against Plaintiff by terminating his employment

because he verbally complained to Defendant about discrimination and the hostile work

environment he was being subjected to, and because he filed an employment

discrimination complaint with the EEOC, in violation of Title VII and the Utah

Antidiscrimination Act.

     99.    A causal connection existed between Plaintiff’s protected activity and

the materially adverse action.

     100.   But for Plaintiff’s requests for religious accommodation, and but for his

complaints to his supervisor and to the EEOC, which Defendant was aware of,

Defendant would not have reduced Plaintiff’s hours and terminated his

employment.

     101.   Defendant does not have a legitimate, non-discriminatory reason for

decreasing Defendant’s hours or for terminating his employment.

     102.   As a result of Defendant’s unlawful actions, Plaintiff has suffered a loss
 Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.22 Page 20 of 21



 of earnings, wages, seniority, and benefits, a loss of earning capacity, a loss of

 future earnings, a loss of enjoyment of life, embarrassment, humiliation, emotional

 distress and related damages.

      103.     Defendant acted with malice and reckless indifference to plaintiff’s

 federally protected rights.

                                      Prayer for Relief

      WHEREFORE, Plaintiff requests that this Honorable Court enter judgement

in his favor and against Defendant, on each and every county in this Complaint, and

enter an Order awarding the following relief:

             1. An injunction:

                     A.     prohibiting Defendant from discriminating against its

                            employees on the basis of religion;

                     B.     ordering Defendant to institute a religious accommodation

                            policy allowing Muslim workers to take brief prayer

                            breaks;

                     C.     ordering Defendant to institute a religious accommodation

                            policy allowing Muslim workers to attend jum’uah;

                     D.     ordering Defendant to provide annual religious sensitivity

                            trainings for its management;

             2. Payment for all economic damages, including but not limited to, back

                pay and benefits, front pay and benefits (in lieu of reinstatement);
Case 4:21-cv-00078-DN-PK Document 2 Filed 07/27/21 PageID.23 Page 21 of 21



        3. Payment for non-economic damages, including emotional harm;

        4. Punitive damages;

        5. Statutory damages;

        6. An award of attorneys’ fees, costs and expenses of all litigation; and,

        7. Any further relief to which Plaintiff is entitled or that this Honorable

           Court deems just and proper.


                                JURY DEMAND

    Plaintiff demands a trial by jury.

    DATED this 27th day of July, 2021.


                                          Respectfully submitted,

                                          STRINDBERG SCHOLNICK
                                          BIRCH HALLAM HARSTAD
                                          THORNE

                                          /s/ Lauren I. Scholnick
                                          Lauren I. Scholnick

                                          CAIR LEGAL DEFENSE FUND

                                          /s/ Lena Masri
                                          Lena F. Masri (DC 100019)
                                          Gadeir I. Abbas (VA 81161)
                                          Justin Sadowsky (DC )
                                          Zanah Ghalawanji (MI )

                                          Attorneys for Plaintiff
